                                          ED STATES DISTRICT COURT
                                        STERN DISTRICT OF TENNESSEE
                                         at CHATTANOOGA

  IN THE MATTER OF AN APPLICATION OF
  THE UNITED STATES OF AMERICA FORAN
  ORDER AUTHORIZING THE INITIAL
  INTERCEPTION OF WIRE COMMUNICATION                       Case No: 1:19-mc-5090
  AND ELECTRONIC COMMUNICATION                             Judge McDonough
  OCCURRING OVER VERIZON WIRELESS
  TELEPHONE (423) 331-8108, SUBSCRIBED TO                  FILED UNDER SEAL
  BY AN UNKNOWN TRACFONE SUBSCRTBER
  AND THE DISCLOSURE OF LATITUDE AND
  LONGITUDE DATA

 IN THE MATTER OF AN APPLICATION OF
 THE UNITED STATES OF AMERICA FORAN
 ORDER AUTHORIZING THE INITIAL
 INTERCEPTION OF WIRE
 COMMUNICATIONS AND CONTINUED
 INTERCEPTION OF ELECTRONIC
 COMMUNICATIONS AND TRANSACTIONAL
 RECORDS FOR F ACEBOOK ACCOUNT
 100001474317777, SUBSCRIBED TO BY
 MATTHEW MOORE


                                         APPLICATION

        Kyle J. Wilson, Applicant and Assistant United States Attorney for the Eastern District of

 Tennessee, being duly sworn, states:

 1.     Applicant is an "investigative or law enforcement officer" of the United States within the

 meaning of Section 2510(7) of Title 18, United States Code; that is, an attorney authorized by

 law to prosecute or participate in the prosecution of offenses enumerated in Section 2516 of Title

 18, United States Code. Applicant is also an "attorney for the government," as defined in Rule

 l(b) of the Federal Rules of Criminal Procedure and, pursuant to Section 2516(3) of Title 18,

 United States Code, is authorized to make an application to a federal judge of competent




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 1 of 22 PageID #: 227
                                                   2
  jurisdiction for an order authorizing or approving the interception of wire and electronic

  communications.

  2.     This application seeks authorization for the interception of wire and electronic

  communications of Matthew MOORE, Jeremy BURROW, Joshua "Brock" STEWARD, Lauren

  DAVIS, Tiffany Shea DODD, Wesley OGLE, Erika GREGORY, CHINO, Travis BREWER,

  Jeffrey LEE, Robeti Tyler TOMASHOT, Unidentified Individual 6171, Unidentified Individual

  1591, Whitney TAYLOR, Rikki LEDFORD, Barajas ROLANDO, Charles AKINS, Cole

  GADDIS, Leah Beth CREASMAN, Brandon MILLER, Jay MAYWEATHER, LG

 MACTAGGART, and others as yet unknown ("TARGET SUBJECTS"), concerning distribution

 and possession with intent to distribute controlled substances, in violation of Title 21, United

 States Code, Section 84l(a)(l); Conspiracy to commit and attempts to commit these offenses, in

 violation of Title 21, United States Code, Section 846; Use of a communications facility in

 facilitating the commission of the foregoing offenses in violation of Title 21, United Stated

 Code, Section 843(b); Money laundering of drug trafficking proceeds and conspiracy to launder

 money, in violation of 18 U.S.C. Section 1956 and 1957 ("TARGET OFFENSES").

 3.      Pursuant to Section 2516 of Title 18, United States Code, Acting Deputy Assistant

 Attorney General Jennifer A.H. Hodge, a duly designated official of the Criminal Division,

 United States Department of Justice, having been specially designated by the Attorney General

 of the United States, pursuant to Order Number 4417-2019, dated March 25, 2019, has

 authorized this application. Attached to this application is a copy of the Attorney General's

 Order of Special Designation and the Memorandum of Authorization for this application.

 4.     I have discussed all of the circumstances of the offenses and this application with Drug

 Enforcement Administration ("DEA") Special Agent Joshua Tripp, and have examined his




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 2 of 22 PageID #: 228
                                                    3
  affidavit, which is attached to this application and is incorporated herein by reference. Based

  upon that affidavit, your Applicant states upon information and belief that:

  5.        There is probable cause to believe that the TARGET SUBJECTS, and other persons as

  yet unknown, have committed, are committing, and will continue to commit the TAR GET

  OFFENSES described above.

  6.        There is probable cause to believe that particular wire and electronic communications of

  the TARGET SUBJECTS, and other persons as yet unknown, concerning the TARGET

 OFFENSES will be obtained through the interception of wire and electronic communications

 occurring to and from the cellular telephone bearing telephone number (423) 331-8108, with

 IMEI number 355388094869088, subscribed to by an unknown subscriber through Tracfone

 ("TT2" or "TARGET TELEPHONE"), and used by Matthew Moore.

 7.      There is also probable cause to believe that particular wire and electronic

 communications of the TARGET SUBJECTS, and other persons as yet unknown, concerning the

 TARGET OFFENSES will be obtained through the interception of wire and electronic

 communications - including, but not limited to, Facebook Messenger messages; private

 messages; chats; deleted messages; draft messages; all other communications and messages

 made or received; "Wall" postings; comments; status updates; photographs, videos, and other

 recordings; electronic links; "check ins"; and "Friend" requests; along with all other

 communications and messages made or received - through Facebook Account Number

 I 000014 74317777, ("FB l" or "TARGET FACEBOOK ACCOUNT"), with service provided by

                                                                                          1
 Facebook, Inc. ("Facebook") under account identifier www.facebook.com/honda.945.



        1
        On October 18, 2019, this Court authorized the interception of electronic
 communications occurring over the TARGET FACEBOOK ACCOUNT. This application seeks




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 3 of 22 PageID #: 229
                                                    4
  8.      In particular, there is probable cause to believe that these electronic and wire

  communications occurring over the TARGET TELEPHONE and TARGET FACEBOOK

  ACCOUNT will concern the specifics of the TARGET OFFENSES, including the nature, extent

  and methods of operation of the TARGET SUBJECTS' unlawful activities; the identity of the

  TARGET SUBJECTS, their accomplices, aiders and abettors, co-conspirators and participants in

  their illegal activities; the receipt and distribution of narcotics and money involved in those

  activities; the locations and items used in fmiherance of those activities; the existence and

  locations of records relating to those activities; the location and source of resources used to

  finance their illegal activities; and the location and disposition of the proceeds from those

 activities. In addition, the communications are expected to constitute admissible evidence of the

 commission of the TARGET OFFENSES.

 9.      Normal investigative procedures have been tried and have failed, reasonably appear to be

 unlikely to succeed if tried, or are too dangerous to employ, as is described in fmiher detail in the

 attached affidavit.

 10.     The attached affidavit of DEA Special Agent Joshua Tripp contains a full and complete

 statement of the facts concerning all previous applications known to me and the authorizing

 individual made to any judge for authorization or approval of the interception of the wire, oral, or

 electronic communications involving any of the same persons, facilities, or places specified in

 this application.




 authorization for the interception of wire communications and the continued interception of
 electronic communications to and from the TARGET FACEBOOK ACCOUNT




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 4 of 22 PageID #: 230
                                                    5
  11.    There is probable cause to believe that the TARGET TELEPHONE and TARGET

  FACEBOOK ACCOUNT have been, are being, and will continue to be used in connection with

  the commission of the TARGET OFFENSES.

         WHEREFORE, IT IS HEREBY REQUESTED, based on the allegations set forth in this

 Application and on the attached affidavit, that this Court issue an Order, pursuant to Section

 2518 of Title 18, United States Code, authorizing Special Agents of the DEA, other duly

 authorized state and local law enforcement officers working under the supervision of DEA,

 government personnel acting under the supervision of the DEA, and personnel acting under

 contract to and supervision of DEA to intercept wire and electronic communications to and from

 the TARGET TELEPHONE and wire and electronic communications to and from TARGET

 FACEBOOK ACCOUNT.

         IT IS FURTHER REQUESTED that such interceptions shall not terminate automatically

 after the first interception that reveals the manner in which the alleged co-conspirators and others

 conduct their illegal activities, but may continue until all communications are intercepted which

 fully reveal the manner in which the TARGET SUBJECTS and others as yet unknown are

 committing the TARGET OFFENSES, and which reveal fully the identities of their confederates,

 their places of operation, and the nature of the conspiracy, but not to exceed a period of thirty

 (30) days measured from the date the Comi enters the Order.

        IT IS FURTHER REQUESTED that the authorization given apply to the TARGET

 TELEPHONE number listed above, and also to any other telephone number subsequently

 assigned to an instrument bearing the same international mobile equipment identification number

 used by the target telephone, and to any other international mobile equipment identification

 number to which the TARGET TELEPHONE number referenced above is assigned, within the




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 5 of 22 PageID #: 231
                                                    6
  thirty-day period. The authorization is also intended to apply to the TARGET TELEPHONE

  number referenced above regardless of service provider, and to background conversations

  intercepted in the vicinity of the TARGET TELEPHONE while the telephone is off the hook or

  otherwise in use.

         IT IS FURTHER REQUESTED that this Court order that Verizon Wireless, or any other

  subsequent service provider notify the Applicant immediately if and when the IMSI,

  ESN/MEID/IMEI, or telephone number for the TARGET TELEPHONE is changed or supplied

  to another service provider.

         IT IS FURTHER REQUESTED that this Court issue an Order pursuant to Section

 2518(4) of Title 18, United States Code, that Verizon Wireless, or any other subsequent service

 provider of wire or electronic communication service, as defined in Section 2510( 15) of Title l 8,

 United States Code, shall furnish the DEA forthwith all information, facilities, and technical

 assistance necessary to accomplish the interceptions unobtrusively and with a minimum of

 interference with the services that such provider is according the persons whose communications

 are to be intercepted, and to ensure an effective and secure installation of electronic devices

 capable of intercepting wire and electronic communications over the TARGET TELEPHONE,

 with the service provider(s) being compensated by the applicant for reasonable expenses incurred

 in providing such facilities or assistance.

         IT IS FURTHER REQUESTED, pursuant to I 8 U.S.C. § 25 I 8(3), that in the event that

 the TARGET TELEPHONE is used outside the territorial jurisdiction of this Court, interceptions

 may continue in the Eastern District of Tennessee, where communications over the TARGET

 TELEPHONE will first be heard and/or read and minimized.




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 6 of 22 PageID #: 232
                                                    7
          IT IS FURTHER REQUESTED that this Court issue an Order pursuant to Section

  2518(4) of Title 18, United States Code, that Face book, or any other subsequent service provider

  of wire or electronic communication service, as defined in Section 25 I 0(15) of Title I 8, United

  States Code, shall furnish the DEA forthwith all information, facilities, and technical assistance

  necessary to accomplish the interceptions unobtrusively and with a minimum of interference

  with the services that such provider is according the persons whose communications are to be

  intercepted, and to ensure an effective and secure installation of electronic devices capable of

  intercepting wire and electronic communications over the TARGET FACEBOOK ACCOUNT,

  with the service provider(s) being compensated by the applicant for reasonable expenses incurred

  in providing such facilities or assistance.

         IT IS FURTHER REQUESTED, pursuant to 18 U.S.C. § 2518(3), that in the event that

 the TARGET FACEBOOK ACCOUNT is used outside the territorial jurisdiction of this Court,

 interceptions may continue in the Eastern District of Tennessee, where communications over the

 TARGET FACEBOOK ACCOUNT will first be heard and/or read and minimized.

         IT IS FURTHER REQUESTED that, in the event that any of the above-referenced

 Service Providers changes during the course of interception, interception may continue with the

 new Service Provider(s) without further Order of this Court. The United States will advise this

 Court of the change of Service Providers in the periodic progress report submitted to this Court.

         IT JS FURTHER REQUESTED that, to avoid prejudice to the Government's criminal

 investigation, the Court order the above-named providers or any other provider of wire or

 electronic communication service and its agents and employees not disclose or cause a disclosure

 of this Order or the request for information, facilities, and assistance by the DEA or the existence

 of the investigation to any person other than those of its agents and employees who require said




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 7 of 22 PageID #: 233
                                                    8
  information to accomplish the services as ordered. In particular, said provider(s) and any other

  provider of wire or electronic communication service to the TARGET TELEPHONE and wire

  and electronic communication to the TARGET FACEBOOK ACCOUNT and their agents and

  employees should be ordered not make such disclosure to a lessee, telephone subscriber, or any

  TARGET SUBJECT or participant in the intercepted communications.

         IT IS FURTHER REQUESTED that this Court direct that its Order be executed as soon

  as practicable after it is signed, and that all monitoring of wire and electronic communications be

 conducted in such a way as to minimize the interception and disclosure of communications not

 relevant to the investigation, or otherwise criminal in nature. Monitoring of conversations must

 immediately terminate when it is determined that the conversation is unrelated to

 communications subject to interception under Chapter 119 of Title 18, United States Code.

 Interception must be suspended immediately when it is determined through voice identification,

 physical surveillance, or otherwise, that none of the named interceptees or any of their

 confederates, when identified, are participants in the conversation, unless it is determined during

 a portion of the conversation already overheard that the conversation is criminal in nature. If the

 conversation is minimized, the monitoring agent may spot-check to ensure that the conversation

 has not turned to criminal matters. Special attention shall be given to minimize all privileged

 communications.

         IT IS FURTHER REQUESTED that pursuant to 18 U.S.C. § 2518(5), in the event the

 intercepted communications are in a code or foreign language, and an expert in that code or

 foreign language is not reasonably available during the interception period, minimization may be

 accomplished as soon as practicable after such interception. In the event the translator is not a




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 8 of 22 PageID #: 234
                                                    9
  federal agent, the translator, whether a language-trained support employee or someone under

  contract with the Government, will be under the direct supervision of a federal agent.

           IT IS FURTHER REQUESTED that this Court direct that all monitoring of electronic

  communications will be conducted in accordance with Chapter 119 of Title I 8, United States

  Code. Each electronic communication will be reviewed over a secure system, and based on the

  identities of the sender and recipient and the content of the message, monitoring personnel will

  determine as soon as practicable after interception whether the message appears to be relevant to

 the investigation or otherwise criminal in nature. If the message is not criminal in nature, the

 message will be marked "minimized" and not accessed by other members of the investigative

 team. If the message appears to be privileged, it will be marked "privileged" and secured from

 access by other members of the investigative team. If an electronic communication appears to be

 relevant to the investigation or otherwise criminal in nature, it will be marked "non-minimized"

 and may be shared with the other agents and monitors involved in the investigation. If a text

 message is marked "minimized" or "privileged," it will not be disseminated to members of the

 investigative team. All intercepted messages will be sealed with the court upon the expiration of

 the comt's Order authorizing the interception. It is anticipated that the monitoring location will

 not be staffed at all times, but will be staffed at regular hours, at which time intercepted

 communications will be monitored and read (including those intercepted at hours when the

 location was not staffed). However, even when unmanned, the monitoring location will be kept

 secured with access limited to only authorized monitoring personnel and their supervising

 agents.

           Electronic communications over the TAR GET TELEPHONE will be intercepted,

 pursuant to the Communications Assistance for Law Enforcement Act ("CALEA"), 47 U.S.C. §




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 9 of 22 PageID #: 235
                                                     10
   I 001 et seq., in part through receipt from the service provider of "packet data," an electronic data

  stream. That packet data stream, pursuant to CALEA, will be delivered to DEA's electronic

  communications collection system, and when certain technology (including VoIMS, VoLTE, 4G,

  and others) is employed by the cellular service provider, that packet data stream will include a

  complete copy of all voice calls (which are wire communications) occurring over the target

  phone. Those voice calls in the packet data stream are duplicates of wire communications that

  may be intercepted through DEA's wire communications collection system and minimized in

  real-time. The packet data, including the copies of voice calls, cannot be minimized in real-time.

  Therefore, DEA will utilize a filter program in its electronic communications collection system

  that will automatically identify and block voice calls from being intercepted in the packet data

  stream by filtering them out of the packet data stream before they are recorded. Those voice

  calls in the packet data stream will not be "intercepted" within the meaning of 18 U.S.C.

  § 2510(4) (defining "intercept" as the "aural or other acquisition" of the contents of a

  communications) (emphasis added). However, on rare occasions, a voice call might not be

  filtered out of the packet data stream due to circumstances including unanticipated technology

  changes by the service provider or imperfect operation of the filter program. If a voice call is not

  filtered out and is recorded in DEA's electronic communications collection system, the call will

  not be monitored or otherwise accessed through the electronic communications presentation

  system, and DEA will preserve and seal such communications in the same manner as other

  intercepted electronic communications.

         IT IS FURTHER REQUESTED that, pursuant to Title 18, United States Code, Section

 2703(c)(l)(B) and (d), the Court issue an Order directing that Verizon Wireless and Facebook,

 and any other subsequent service provider, providers of electronic communications services as




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 10 of 22 PageID #: 236
                                                     11
   defined in Title I 8, United States Code, Section 251 O(I 5), shall disclose to the applicant and the

   DEA the following information relevant to this investigation, as set forth in Title 18, United

   States Code, Section 2703(c)(2)(A)-(F), pe1iaining to the TARGET TELEPHONE and the

   TARGET FACEBOOK ACCOUNT, and the telephone number, Facebook profile, or other

   identifying feature assigned to, or used by, the TARGET TELEPHONE and the TARGET

   FACEBOOK ACCOUNT, or other devices that place or send wire or electronic communications

  to, or receive wire or electronic communications from, the TARGET TELEPHONE, or send or

  receive wire or electronic communications to or from the TARGET FACEBOOK ACCOUNT,

  within 24 hours of said request, including weekends and holidays, there being offered specific

  and aiiiculable facts showing that there are reasonable grounds to believe that the information

  sought is relevant and material to an ongoing criminal investigation as set forth more fully in the

  affidavit: subscriber name; subscriber address; historical local and long distance telephone

  connection records, or records of session times and durations; length of service (including sta1i

  date) and types of services utilized; telephone or instrument number or other subscriber

  identification number (including but not limited to International Mobile Subscriber Identity

  number, Mobile Subscriber Identity Number, International Mobile Equipment Identity number,

  Universal Mobile Equipment Identity number, Electronic Serial Number, and Mobile Equipment

  Identity number); and means and source of payment for service (including any credit card or

  bank account number).

          IT IS FURTHER REQUESTED that, pursuant to Title 18, United States Code, Sections

  3122, 3123, and 3124, the Court issue an Order directing that the DEA shall install and use a pen

  register and trap and trace device (including but not limited to "caller identification") for up to 60

  days on the TARGET TELEPHONE, to acquire and collect dialing, routing, addressing, and




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 11 of 22 PageID #: 237
                                                 12
   signaling information associated with each wire or electronic communication to and from the

   TARGET TELEPHONE, including, but not limited to: a) any unique identifiers associated with

  the cell phones, including ESN, MEID, IMSI, IMEI, or MIN; b) source and destination telephone

  numbers and email addresses; and c) date, time and duration of all communications. This should

  include dialing, routing, addressing, or signaling information transmitted on the Service

  Provider's packet-switched data network by "push-to-talk" technology, a.k.a. "Direct Connect,"

  to provide digital two-way communication. The Applicant certifies that the information likely to

  be obtained by the installation and use of the pen register and trap and trace device is relevant to

  the ongoing criminal investigation conducted by the DEA and discussed in the affidavit.

  Pursuant to Title 18, United States Code, Sections 3 I 23(b)(2) and 3124, it is requested that the

  Service Provider(s) shall furnish all information, facilities, and technical assistance necessary to

  accomplish the installation of the pen register and trap and trace device. The Service Provider(s)

  shall be reasonably compensated by the DEA for such reasonable expenses incurred in providing

  such facilities and assistance.

          IT IS FURTHER REQUESTED that, pursuant to Title 18, United States Code, Sections

  3122, 3123, and 3124, the Comt issue an Order directing that the DEA shall install and use a pen

  register and trap and trace device (including but not limited to "caller identification") for up to 60

  days on the TARGET FACEBOOK ACCOUNT, to acquire and collect, decode, and/or capture

 dialing, routing, addressing, and signaling information associated with each communication to or

 from the TARGET FACEBOOK ACCOUNT, including but not limited to, IP addresses,

 including IP addresses associated with access to the TARGET FACEBOOK ACCOUNT; port

 numbers, including port numbers associated with access to the TARGET FACEBOOK

 ACCOUNT; MAC addresses, including MAC addresses associated with access to the TARGET




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 12 of 22 PageID #: 238
                                         13
  F ACEBOOK ACCOUNT; any unique identifiers associated with the device or devices used to

  access the TARGET FACEBOOK ACCOUNT; information regarding the source and destination

  network addresses - as well as the routes of transmission and size - of Face book messages,

  chats, and/or video calls; and the number, type, and size of any attachments sent or received by

  the TARGET F ACEBOOK ACCOUNT. The Applicant certifies that the information likely to

  be obtained by the installation and use of the pen register and trap and trace device is relevant to

  the ongoing criminal investigation conducted by the DEA and discussed in the affidavit.

  Pursuant to Title 18, United States Code, Sections 3123(b)(2) and 3124, it is requested that the

  Service Provider(s) shall furnish all information, facilities, and technical assistance necessary to

  accomplish the installation of the pen register and trap and trace device. The Service Provider(s)

  shall be reasonably compensated by the DEA for such reasonable expenses incurred in providing

  such facilities and assistance.

         IT IS FURTHER REQUESTED, pursuant to 18 U.S.C. § 2703(c)(l)(A), Federal Rule of

  Criminal Procedure 41, and 18 U.S.C. § 3122-24, that the Court issue an Order authorizing

  agents of the DEA to ascertain the physical location of the TARGET TELEPHONE during the

  authorized period of interception and to obtain information regarding the location of the

  TARGET TELEPHONE during the 60 days preceding the date that the order is entered (the

 "Requested Location Information"). As explained in more detail in the Affidavit, there is

 probable cause to believe that the location of the TARGET TELEPHONE during that period will

 constitute evidence of the TARGET OFFENSES. The Requested Location Information includes,

 but is not limited to: real-time E-911 Phase II data or other precise location information

 concerning the TARGET TELEPHONE during the authorized period of interception; records

 reflecting the cell tower and sector through which communications over the TARGET




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 13 of 22 PageID #: 239
                                             14
  TELEPHONE were made ("cell-site location information") during the 60 days preceding the

  date that the order is entered; and real-time cell-site location information for the TARGET

  TELEPHONE during the authorized period of interception. Because the government seeks the

  disclosure of prospective cell-site location infmmation pursuant to the combined authority of 18

  U.S.C. § 2703(c)(l)(A) and 18 U.S.C. § 3123, the Applicant hereby certifies, pursuant to 18

  U.S.C. § 3122, that the information likely to be obtained is relevant to an ongoing criminal

  investigation conducted by DEA and discussed in the affidavit.

          IT IS FURTHER REQUESTED that the Court direct Verizon Wireless to disclose the

  Requested Location Information concerning the TARGET TELEPHONE during the authorized

  period of interception, and to initiate a signal to determine the location of the TARGET

  TELEPHONE on the service provider's network or with such other reference points as may be

  reasonably available and at such intervals and times as directed by the law enforcement agent

  serving the proposed order, and to furnish the information, facilities and technical assistance

  necessary to accomplish the acquisition unobtrusively and with a minimum of interference with

  such services as that provider accords the user(s) of the TARGET TELEPHONE, at any time of

  day or night, owing to the potential need to locate the TARGET TELEPHONE outside of

 daytime hours.

         IT IS FURTHER REQUESTED, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of

 Criminal Procedure 41 (f)(3), that the Court authorize delay of notice of the acquisition of the

 Requested Location Information for a period not to exceed 120 days from the date that the order

 is entered. There is reasonable cause to believe that providing immediate notification may have

 an adverse result, as defined in I 8 U.S.C. § 2705. Providing immediate notice to the subscribers

 or users of the TARGET TELEPHONE would seriously jeopardize the ongoing investigation, as




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 14 of 22 PageID #: 240
                                                  15
   such a disclosure would give that person an opportunity to destroy evidence, change patterns of

   behavior, notify confederates, and flee from prosecution. The period of delay may thereafter be

  extended by the court for good cause shown.

          IT IS FURTHER REQUESTED that the Court order Assistant United States Attorney

  Kyle J. Wilson, or any other Assistant United States Attorney familiar with the facts of this case,

  to provide this Court with reports, on or about the 15th day following the date of this Order,

  showing what progress has been made toward achievement of the authorized objectives and the

  need for continued interception. If a report should become due on a weekend or holiday, it is

  requested that such repo1i shall become due on the next business day thereafter. If the Court's

  Order is extended for a fmiher period of interception, it is requested that the application for

  extension may serve as the repo1i on or about the thirtieth day.

          IT IS FURTHER REQUESTED that no inventory or return of the results of the foregoing

  interception need be made, other than the above-required reports, before 90 days from the date of

  the expiration of this Order, or any extension of the Order, or at such time as the Court in its

  discretion may require.

         IT IS FURTHER REQUESTED that, upon an ex parte showing of good cause to a judge

  of competent jurisdiction, the service of the above inventory or return may be postponed for a

  fmiher reasonable period of time.




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 15 of 22 PageID #: 241
                                          16
         IT IS FURTHER REQUESTED that the Court's Order, the Application, Affidavit, and all

  interim reports filed with this Court with regard to this matter be sealed until further order of this

  Court, except that copies of the Order, in full or redacted form, may be served on the DEA and

  the service provider(s) as necessary to effectuate the Court's Order.



  Respectfully submitted this 14th day ofNove1       er, 2019.




  SUBSCRIBED and SWORN to before me on this 14th day of November, 2019.




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 16 of 22 PageID #: 242
                                         U.S. Department of Justice

                                         Criminal Division



                                        Washington, D.C. 20530




                                                                 NOV 1 3 2019
  MEMORANDUM

  TO:        J. Robert Bryden, Acting Director
             Office of Enforcement Operations
             Criminal Division

 ATTN:       Kyle Wilson

  FROM:     Brian A. Benczkowksi
            Assistant Attorney General
            Criminal Division

 SUBJECT:   Authorization for Interception Order Application


       This is with regard to your recommendation that
 an appropriately designated official of the Criminal Division
 authorize an application to a federal judge of competent
 jurisdiction for an order under Title 18, United States Code,
 Section 2518, authorizing for a thirty (30) day period the
 initial interception of wire communications occurring to and
 from the cellular telephone bearing the number (423) 331-8108,
 with no subscriber information, and the Facebook account number
 100001474317777, with account identifier
 www.facebook.com/honda.945, in connection with an investigation
 into possible violations of Title 21, United States Code,
 Sections 841, 843, and 846, and Title 18, United States Code,
 Sections 1956 and 1957, by Matthew Moore, _Jeremy Burrow, Joshua
 Steward, Lauren Davis, Tiffany Shea Dodd, Wesley Ogle, Erika
 Gregory, "Chino," Travis Brewer, Jeffrey Lee, Robert Tyler
 Tomashot, Unidentified Individual 6171, Unidentified Individual
 1591, Whitney Taylor, Rikki Ledford, Barajas Rolando, Charles
 Akins, Cole Gaddis, Leah Beth Creasman, Brandon Miller, Jay
 Mayweather, LG MACTAGGART, and others as yet unknown.

      By virtue of the authority vested in the Attorney General
 of the United States by Section 2516 of Title 18, United States
 Code, the Attorney General has by Order Number 4417-2019, dated




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 17 of 22 PageID #: 243
 March 25, 2019, designated specific officials in the Criminal
 Division to authorize applications for court orders authorizing
 the interception of wire or oral communications. As a duly
 designated official in the Criminal Division, this power is
 exercisable by the undersigned.  WHEREFORE, acting under this
 delegated power, the appropriately designated official
 authorizes the above-described application to be made by any
 investigative or law enforcement officer of the United States as
 defined in Section 2510(7) of Title 18, United States Code.

      The authorization given applies to the target telephone
 number listed above, and also to any other telephone number
 subsequently assigned to an instrument bearing the same
 international mobile equipment identification number used by the
 target telephone, and to any other international mobile
 equipment identification number to which the target telephone
 number referenced above is assigned, within the thirty-day
 period.  The authorization is also intended to apply to the
 target telephone number referenced above regardless of service
 provider, and to background conversations intercepted in the
 vicinity of the target telephone while the telephone is off the
 hook or otherwise in use.




                                  Brian A. Benczkowski
                                  Assistant Attorney General
                                  Criminal Division

                                                 NOV 1 3 2019
                                  Date



                                    01 C. /{ /i. v---
                                     JENNIFER A.H. HODGE
                                     DEPUTY ASSISTANT ATTORNEY GENERAL (ACTING)
                                     CRIMINAL DIVISION




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 18 of 22 PageID #: 244
                                          U.S. Department of Justice

                                          Criminal Division



                                         Washington, D.C. 20530



                                                          NOV 1 3 2019
  The Honorable J. Douglas Overbey
  United States Attorney
  Eastern District of Tennessee
  Chattanooga, Tennessee


             Attention:      Kyle Wilson
                             Assistant United States Attorney

  Dear Mr. Overbey:

      An appropriate official approves an application to be made
 to a federal judge of competent jurisdiction for an order under
 Section 2518 of Title 18, United States Code, authorizing for a
 thirty day period the initial interception of electronic
 communications occurring to and from the cellular telephone
 bearing the number (423) 331-8108, with no subscriber
 information, and the continued interception of electronic
 communications occurring to and from the Facebook account number
 100001474317777, with account identifier
 www.facebook.com/honda.945, in connection with an investigation
 into possible violations of federal felonies, by Matthew Moore,
 Jeremy Burrow, Joshua Steward, Lauren Davis, Tiffany Shea Dodd,
 Wesley Ogle, Erika Gregory, "Chino," Travis Brewer, Jeffrey Lee,
 Robert Tyler Tomashot, Unidentified Individual 6171,
 Unidentified Individual 1591, Whitney Taylor, Rikki Ledford,
 Barajas Rolando, Charles Akins, Cole Gaddi~, Leah Beth Creasman,
 Brandon Miller, Jay Mayweather, LG MACTAGGART, and others as yet
 unknown.

      The above-described application may be made by you or any
 other attorney on your staff who is an investigative or law
 enforcement officer of the United States within the meaning of
 Section 2510(7) of Title 18, United States Code.

      The authorization given applies to the target telephone
 number listed above, and also to any other telephone number
 subsequently assigned to an instrument bearing the same




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 19 of 22 PageID #: 245
  international mobile equipment identification number used by the
  target telephone, and to any other international mobile
  equipment identification number to which the target telephone
  number referenced above is assigned, within the thirty-day
  period.   The authorization is also intended to apply to the
  target telephone number referenced above regardless of service
  provider.


                                   Sincerely,




                                  Brian A. Benczkowski
                                  Assistant Attorney General
                                  Criminal Division


                                             NOV 1 3 2019
                                  Date



                                          j u. IJ llY--
                                       NNIFER A.H. HOOGE
                                     DEPUTY ASSISTANT ATTORNEY GENERAL (ACTING)
                                     CRIMINAL DIVISION




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 20 of 22 PageID #: 246
                                  (@fffre l1f ~t l\ft(}t'Utt? ~tnttn!
                                        )Wl'mY~inghltt, ll. <!I. 2tt.5$o



                                        ORDERNO. 4417-2019
     SPECIAL DESIGNATION OF CERTAIN OFFICIALS OF THE CRIMINAL DIVISION AND
       NATIONAL SECURITY DIVISION TO AUTHORIZE APPLICATIONS FOR COURT
           ORDERS FOR INTERCEPTION OF WIRE OR ORAL COMMUNICATIONS


            By virtue of the authority vested in me as the Attorney General, including 28 U.S.C.
    § 510, 5 U.S.C. § 301, and 18 U.S.C. § 2516(1), and in order to preclude any contention that the
    designations by the prior Attorney General have lapsed, the following officials are hereby
    specially designated to exercise the power conferred by Section 2516(1) of Title 18, United
    States Code, to authorize applications to a federal judge of competent jurisdiction for orders
    authorizing or approving the interception of wire and oral communications by the Federal
    Bureau of Investigation or a federal agency having responsibHity for the investigation of the
    offense(s) as to which such application is made, when such interception may provide evidence of
    any of the offenses specified in Section 2516 of Title 18, United States Code:
           l.      The Assistant Attorney General in charge of the Criminal Division, any Acting
    Assistant Attorney General in charge of the Criminal Division, any Deputy Assistant Attorney
    General of the Criminal Division, and any Acting Deputy Assistant Attorney General of the
    Criminal Division;
            2.     The Assistant Attorney General for National Security, any Acting Assistant
    Attorney General for National Security, any Deputy Assistant Attorney General for National
    Security, and any Acting Deputy Assistant Attorney General for National Security, with respect
    to those matters delegated to the supervision and responsibility of the Assistant Attorney General
    for National Security. These officials of the National Security Division shall exercise this
    authority through, and in full coordination with, the Office of Enforcement Operatio11s within the
    Criminal Division.                                                   ·
            Attorney General Order No. 3854H2017 of February 27, 2017, is revoked effective at
    11 :59 p.m. of the day following the date of this order.




                                                                 Attorney General




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 21 of 22 PageID #: 247
                                                                        U.S. Department of Justice

                                                                        Criminal pivision


           Of!fc• ofRefarooment Oparat/011s                            Wa,hlnr,011, D,O, 20$30


                                              Title m Implementation Information

           With regard to the attached authorization of your request to apply for a court order authorizing an
           faterception pursuant to Title ill, please be advised,ofthe following:

          Review Authorization Memorsnidum • It is the final responslblllty of the applicant to review the
          Authorization Memorandum to ensure aocur11oy, The Authorization Memorandum roust be ATTACHED
          when submitting your application for court authorization, In particular, please verlfy that the target fao!lity
          identifiers, statutory violations, and target subjects are accurate and consistent with the affidavit,
          application, nnd ordel' you submitted for review to OEO,

          Pending Ch11rges / Privileged Communlc11tlons "Monitoring personnel must exercise core to avoid
          intercepting communications involving a recognized privilege or oonummioations of persons under
          indictment that may pert11~ to the strategy that they contemplate employing as a defense, If suoh a
          co1rununlcation Is overheard Inadvertently, monitoring personnel are to make notation of the incident in the
          intercept log and make an immediate report to the attorney who is supervising the interception,

           Sealing • It is the obligation of the supervising attorney to ensure that recordings oflnteroopted
           conversationf! are protected adequately, 11nd are sealed by the cou1't on a regular basis. This should ocour at
           the end of each 30-day period, preferably even if the interception ls authorized to oontinue beyond tbe
           h1itlal 30-day period. If there is a break in tho interception period, the supervising attorney should ensure
          'that recordings are sealed by the court as soo11 as practlcablo thereafter.

          Computation of the 30-Day Period• Because of confltotlng co1.11't decisions regarcllng the counting
          of the 30-day period for purposes of Title lli lntoroeptions, the supervising attorney should ensure
          that the method of computing time compl!es with District precedent and practice, Monitoring personnel
          should_ be alerted to the date interceptions must be discontinued absent an extension by court order
          authorizing continued intoroeptlons.

          Extensions - All extensions MUST be approved by the Criminal Dlvlslon before they are filed with the
          court.

          Rep~rtlng ~ Section 2519 of Title 18, United States· Code, requires that the Attorney General make an
          annu!!J_ report to the Admlnistra.tive Office of the United States Courts (AOUSC) each year .regarding
          eleotronfo sw:veillnnce by a federal a.genoy under Title lli, The statute requires you, through your
          investigative agency, to report speoifio post surveillance !nfonnation, l.e,, the nutnber of resulting trials, the
          number of motions to suppress, whether the motions were granted or denied, and the number of
          conviotions, T~~se reports ~~e comp~17d by A(?USC_ and_provlded t~ C?1'.~'.~~~.a~d ~he pub~Jc·,

          Contact and Submission - OEO's Electronic Surve!llance Unit (ESU) can be reached at (202) 514-6809,
          The ESU duty attorney oon be reached at (202) 353-5265, Requests for surveillance authorized under T-ill
          must be submitted to ESUby em1dl through BSU,Reguests@usdoj.gov or through our FAX-to-etnllil server
          on (803) 726-2180.




Case 1:19-mc-05090-TRM Document 1 Filed 11/14/19 Page 22 of 22 PageID #: 248
